Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gas flow sensors in claim 7, gas pressure sensor in claim 8, liquid flow sensor in claim 11, liquid pressure sensor in claim 12, gas infused liquid output pressure and flow sensors in claim 14, non-infused liquid pressure sensor in claim 17, gas input pressure and flow sensors, liquid level sensor, and liquid input sensor in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

REASONS FOR ALLOWANCE
	Claims 2-3, 7-8, 11-12, 14-18 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21, 2-3, 7-8, 11-12, and 14-18
Regarding claim 21, the prior art of record, Chichilnisky (US 20150313401) discloses a system for the preparation of carbon-neutral carbonated beverages utilizing carbon-neutral carbon dioxide, comprising a storage vessel of pressurized (of at least about 120 psi) purified carbon dioxide, captured from ambient air or a mixture of ambient air with a minor proportion of flue gas effluent, by a process of adsorbing the carbon dioxide on a solid sorbent and separating and the carbon dioxide from the adsorbent using waste process heat, while regenerating the sorbent for further adsorption; a source of flowing potable aqueous liquid at a lower pressure than the storage vessel of carbon dioxide; a carbonator vessel in fluid flow connection with the source of flowing aqueous liquid and the storage vessel of pressurized, purified carbon dioxide, through suitable regulating valves to set the pressure in the carbonator dependent upon the temperature of the potable water; and dispensing means for passing carbonated liquid from the carbonator to a container for immediate consumption or to a sealed container for storage and subsequent use (Chichilnisky, see [0012]-[0014]). The prior art of record, Black et al. (US 20030121937) discloses a beverage dispensing system includes a beverage dispenser which forms and dispenses a 
However, regarding claim 21, the combination of prior arts does not describe:
receive the liquid level signaling, the gas input pressure and flow signaling and the liquid input pressure and flow signaling, and provide control signaling containing information to vary characteristics of a voltage signal that is output to a pump for providing the incoming non-infused liquid with adjusted flow and pressure conditions to the liquid/gas infusion tank/vessel in order to control the incoming non-infused liquid and the flow and pressure of the gas provided to the infusion tank/vessel and maintain a desired liquid level and target equilibrium gas pressure in the liquid/gas infusion tank/vessel at a given temperature on demand each time a beverage is dispensed with the gas infused liquid from the liquid/gas infusion tank/vessel, based upon the signaling received

Claims 22-33
Regarding claim 22, the prior art of record, Chichilnisky (US 20150313401) discloses a method performed by a system for the preparation of carbon-neutral carbonated beverages utilizing carbon-neutral carbon dioxide, comprising a storage vessel of pressurized (of at least about 120 psi) purified carbon dioxide, captured from 
However, regarding claim 22, the combination of prior arts does not describe:
receiving, with a controller having a signal processor, the liquid level signaling, the gas input pressure and flow signaling and the liquid input pressure and flow signaling, and providing control signaling containing information to vary characteristics of a voltage signal that is output to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117